Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 3, INCREMENTAL AMENDMENT AND JOINDER AGREEMENT

AMENDMENT NO. 3, INCREMENTAL AMENDMENT AND JOINDER AGREEMENT (this “Agreement”)
dated as of June 6, 2013 relating to the Credit Agreement dated as of
November 28, 2012 (as heretofore amended or modified, the “Credit Agreement”)
among Walter Investment Management Corp., a Maryland corporation (the
“Borrower”), the lenders from time to time party thereto, and Credit Suisse AG,
as administrative agent (in such capacity, the “Administrative Agent”) and
collateral agent.

RECITALS:

WHEREAS, the Borrower has, by notice to the Administrative Agent dated June 4,
2013 delivered pursuant to Section 2.25(a) of the Credit Agreement (the
“Notice”), a copy of which Notice has been delivered to the Lenders and is
attached as Exhibit A hereto, requested Incremental Term Loans in an aggregate
principal amount of $200,000,000.

WHEREAS, each financial institution identified on the signature pages hereto as
an “Additional Lender” (each, an “Additional Lender”) has agreed severally, on
the terms and conditions set forth herein and in the Credit Agreement, to
provide a portion of such Incremental Term Loans and to become, if not already,
a Lender for all purposes under the Credit Agreement.

The parties hereto therefore agree as follows:

SECTION 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Credit Agreement shall, after this Agreement becomes effective,
refer to the Credit Agreement as amended hereby. For the avoidance of doubt,
after the Incremental Facility No. 2 Closing Date (as defined below), any
references to “date hereof,” or “date of this Agreement,” in the Credit
Agreement, shall continue to refer to November 28, 2012.

SECTION 2. Tranche C Incremental Term Loans. Subject to and upon the terms and
conditions set forth herein, each Additional Lender party hereto severally
agrees to make, on the Incremental Facility No. 2 Closing Date, a single loan of
term loans (each, a “Tranche C Incremental Term Loan”) in Dollars to the
Borrower in an amount equal to the commitment amount set forth next to such
Additional Lender’s name in Schedule 1 hereto under the caption “Tranche C
Incremental Term Loan Commitment”.

SECTION 3. Availability and Use of Proceeds. The Tranche C Incremental Term
Loans shall be used solely: (i) to fund working capital requirements relating to
the Borrower’s mortgage origination business and (ii) for other general
corporate purposes including hedging activities and acquisitions and to pay fees
and expenses incurred in connection with this Agreement and the transactions
contemplated hereby.

SECTION 4. [Reserved].

 

1



--------------------------------------------------------------------------------

SECTION 5. Applicable Margin. The “Applicable Margin” for each Tranche C
Incremental Term Loan shall be (a) for Eurodollar Loans, 4.50% per annum and
(b) for ABR Loans, 3.50% per annum.

SECTION 6. Repayment of Tranche C Incremental Term Loans; Maturity Date. (a) The
Borrower shall pay to the Administrative Agent, a principal amount of the
Tranche C Incremental Term Loans in accordance with clause (a)(i) of
Section 2.11 of the Credit Agreement (as amended pursuant to Section 8(e) below)
and, for the avoidance of doubt, commencing on the last Business Day of
September 2013.

(b) To the extent not previously paid, all Tranche C Incremental Term Loans
shall be due and payable on the Tranche C Term Loan Maturity Date (as defined in
the Credit Agreement as amended hereby), together with accrued and unpaid
interest on the principal amount to be paid to but excluding the date of
payment.

(c) All repayments required pursuant to this Section 6 shall be subject to
Section 2.16 of the Credit Agreement, but shall otherwise be without premium or
penalty.

SECTION 7. [Reserved].

SECTION 8. Amendments to Credit Agreement. Effective on and as of the
Incremental Facility No. 2 Closing Date, the Credit Agreement shall be amended
as follows:

(a) Section 1.01 of the Credit Agreement is hereby amended to add the following
new defined terms in appropriate alphabetical order:

“Incremental Amendment No. 2” shall mean that certain Amendment No. 3,
Incremental Amendment and Joinder Agreement dated as of June 6, 2013 among the
Borrower, the lenders party thereto, the Administrative Agent and the Collateral
Agent.

“Incremental Facility No. 2 Closing Date” shall have the meaning assigned to
such term in the Incremental Amendment No. 2.

“Tranche C Term Lender” shall mean each Lender that has a Tranche C Term Loan
Commitment or that holds a Tranche C Term Loan.

“Tranche C Term Loan Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Tranche C Term Loans as provided under the
Incremental Amendment No. 2, or in the Assignment and Acceptance pursuant to
which such Lender assumed its Tranche C Term Loan Commitment, as applicable, as
the same may be (a) reduced from time to time pursuant to Section 2.09 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04.

“Tranche C Term Loan Maturity Date” shall mean the day that is five years after
the Closing Date; provided that if such day is not a Business Day, the Tranche C
Term Loan Maturity Date shall be the immediately preceding Business Day.

“Tranche C Term Loans” shall mean the term loans made by the Lenders to the
Borrower pursuant to the Incremental Amendment No. 2. The aggregate outstanding
principal amount of the Tranche C Term Loans as of the Incremental Facility
No. 2 Closing Date is $200,000,000.

 

2



--------------------------------------------------------------------------------

(b) Section 1.01 of the Credit Agreement is hereby amended:

(i) by modifying the definition of “Adjusted LIBO Rate” to add (x) “and Tranche
C Term Loans” immediately after the initial reference therein to “Tranche B Term
Loans” and (y) “or Tranche C Term Loans, as applicable,” immediately after the
second reference therein to “Tranche B Term Loans”;

(ii) by modifying the definition of “Class” to add (x) “Tranche C Term Loans,”
immediately after the reference therein to “Tranche B Term Loans,” and (y) “a
Tranche C Term Loan Commitment,” immediately after the reference therein to “a
Tranche B Term Loan Commitment,”;

(iii) by modifying the definition of “Commitment” to add “Tranche C Term Loan
Commitment,” immediately after the reference therein to “Tranche B Term Loan
Commitment,”;

(iv) by modifying the definition of “First Lien Indebtedness” to add “, the
Tranche C Term Loans” immediately after each reference therein to “Tranche B
Term Loans”;

(v) by modifying the definition of “Loans” to add “Tranche C Term Loan,”
immediately after the reference therein to “Tranche B Term Loan,”;

(vi) by modifying the definition of “Maturity Date” to add “the Tranche C Term
Loan Maturity Date (in the case of Tranche C Term Loans),” immediately after
“the Tranche B Term Loan Maturity Date (in the case of Tranche B Term Loans),”;

(vii) by modifying the definition of “Term Loan” to add “a Tranche C Term Loan,”
immediately after the reference therein to “Tranche B Term Loan,”; and

(viii) by modifying the definition of “Term Loan Commitments” to add “the
Tranche C Term Loan Commitments,” immediately after the reference to “Tranche B
Term Loan Commitments,”.

(c) Section 2.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

“(a) Subject to the terms and conditions and relying upon the representations
and warranties herein set forth, each Lender agrees, severally and not jointly,
(i) to make a Tranche B Term Loan to the Borrower on the Closing Date in a
principal amount not to exceed its Tranche B Term Loan Commitment, and (ii) to
make Revolving Loans to the Borrower, at any time and from time to time after
the date hereof, and until the earlier of the Revolving Credit Maturity Date and
the termination of the Revolving Credit Commitment of such Lender in accordance
with the terms hereof, in an aggregate principal amount at any time outstanding
that will not result in such Lender’s Revolving Credit Exposure exceeding such
Lender’s Revolving Credit Commitment and (b) subject to the terms and conditions
and relying upon the representations and warranties herein and in the
Incremental Amendment No. 2, each Lender agrees, severally and not jointly, to
make a Tranche C Term Loan pursuant to the Incremental Amendment No. 2 to the
Borrower on the Incremental Facility No. 2 Closing Date in a principal amount
not to exceed its Tranche C Term Loan Commitment. Within the limits set forth in
clause (a)(ii) of the preceding sentence and subject to the terms, conditions
and limitations set forth herein, the Borrower may borrow, pay or prepay and
reborrow Revolving Loans. Amounts paid or prepaid in respect of Tranche B Term
Loans or Tranche C Term Loans may not be reborrowed.”

 

3



--------------------------------------------------------------------------------

(d) Clause (a) of Section 2.09 of the Credit Agreement is hereby amended to add
the following sentence immediately after the first sentence thereof: “The
Tranche C Term Loan Commitments shall automatically terminate upon the making of
the Tranche C Term Loans on the Incremental Facility No. 2 Closing Date.”

(e) Clause (a)(i) of Section 2.11 of the Credit Agreement is hereby amended by
(x) adding “(A)” immediately prior to “a principal amount” and (y) adding “and
(B) a principal amount of the Tranche C Term Loans (as adjusted from time to
time pursuant to Section 2.12(b), Section 2.13(g) and Section 9.04(l)) equal to
1.25% of the aggregate principal amount of the Tranche C Term Loans made on the
Incremental Facility No. 2 Closing Date, together in each case with accrued and
unpaid interest on the principal amount to be paid to but excluding the date of
such payment” immediately following “payment”.

(f) Clause (b) of Section 2.12 of the Credit Agreement is hereby amended to add
“and the Tranche C Term Loans” immediately after the reference therein to
“Tranche B Term Loans”.

(g) Clause (g) of Section 2.13 of the Credit Agreement is amended to add the
following sentence immediately after the penultimate sentence thereof: “Each
such prepayment of the Tranche C Term Loans shall be applied first, in direct
order of maturity to the next eight scheduled installments of principal due in
respect of Tranche C Term Loans and second, on a pro rata basis against the
remaining scheduled installments of principal due in respect of the Tranche C
Term Loans under Section 2.11(a).”.

(h) Clause (c) of Section 2.25 of the Credit Agreement is hereby amended to add
(x) “, the Tranche C Term Loans” immediately after the initial reference therein
to “the Tranche B Term Loans”, (y) “or the Tranche C Term Loans, as applicable,”
immediately after the penultimate reference therein to “the Tranche B Term
Loans” and (z) “or Tranche C Term Loans, as applicable,” immediately after the
final reference to “Tranche B Term Loans”.

(i) Section 5.11 of the Credit Agreement is hereby amended and restated to read
as follows:

“The Borrower will use the proceeds of the Loans (other than the Tranche C Term
Loans) and request the issuance of Letters of Credit only for the purposes
specified in the introductory statement to this Agreement. The Borrower will use
the proceeds of the Tranche C Term Loans for the purposes specified in the
Incremental Amendment No. 2.”

SECTION 9. Representations of the Borrower. The Borrower represents and warrants
that:

(a) each of the representations and warranties made by any Credit Party in or
pursuant to the Credit Documents is true and correct in all material respects on
and as of the Incremental Facility No. 2 Closing Date after giving effect hereto
and to any extension of credit requested to be made on the Incremental Facility
No. 2 Closing Date as if made on and as of such date (except to the extent such
representations and warranties are specifically made as of an earlier date, in
which case such representations and warranties were true and correct in all
material respects as of such date) (for purposes of this representation and
warranty, the reference to “Closing Date” in Section 3.05(c) of the Credit
Agreement shall be deemed to refer to the Incremental Facility No. 2 Closing
Date and such representation shall be made after giving effect to the Tranche C
Incremental Term Loans made on the Incremental Facility No. 2 Closing Date);

 

4



--------------------------------------------------------------------------------

(b) no Default or Event of Default was continuing on the date of the Notice and
no Default or Event of Default has occurred and is continuing on and as of the
Incremental Facility No. 2 Closing Date after giving effect hereto and to any
extension of credit requested to be made on the Incremental Facility No. 2
Closing Date;

(c) each Credit Party has the power and authority to execute, deliver and
perform its obligations under this Agreement and under each of the Credit
Documents as amended or supplemented hereby to which it is a party, and, in the
case of the Borrower, to make the borrowing contemplated hereunder, and has
taken all necessary action to authorize the execution, delivery and performance
by it of this Agreement and each Credit Document as amended or supplemented
hereby. Each Credit Party has duly executed and delivered this Agreement, and
this Agreement and each Credit Document as amended or supplemented hereby
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms, except as enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and by general equitable principles
(regardless of whether enforcement is sought by proceeding in equity or at law);

(d) no order, consent, approval, license, authorization or validation of, or
filing, recording or registration with (except for those that have otherwise
been obtained or made on or prior to the Incremental Facility No. 2 Closing Date
and which remain in full force and effect on the Incremental Facility No. 2
Closing Date), or exemption or other action by, any Governmental Authority is
required to be obtained or made by, or on behalf of, any Credit Party to
authorize, or is required to be obtained or made by, or on behalf of, any Credit
Party in connection with, the execution, delivery and performance of this
Agreement or any Credit Document as amended or supplemented hereby or the
legality, validity, binding effect or enforceability of this Agreement or any
such Credit Document as amended or supplemented hereby;

(e) the execution, delivery and performance of this Agreement and of the other
Credit Documents as amended or supplemented hereby, the borrowings hereunder and
the use of the proceeds thereof will not (i) contravene any provision of any
material law, statute, rule or regulation or any order, writ, injunction or
decree of any court or Governmental Authority, (ii) require any consent under,
or violate or result in any breach of any of the terms, covenants, conditions or
provisions of, or constitute a default under, or give rise to any right to
accelerate or to require the prepayment, repurchase of redemption of any
obligation under, or result in the creation or imposition of (or the obligation
to create or impose) any Lien upon any of the property or assets of any Credit
Party or any of its Subsidiaries pursuant to the terms of the Credit Agreement
or any material indenture, mortgage, deed of trust, other credit agreement or
loan agreement, or any other material agreement, contract or instrument, in each
case to which any Credit Party or any of its Subsidiaries is a party or by which
it or any its property or assets is bound or to which it may be subject, or
(iii) violate any provision of the certificate or articles of incorporation,
certificate of formation, limited liability company agreement or by-laws (or
equivalent organizational documents), as applicable, of any Credit Party or any
of its Subsidiaries;

(f) [reserved];

(g) after giving effect to the borrowing of the Tranche C Incremental Term
Loans, (i) the First Lien Leverage Ratio will not exceed 3.00 to 1.00 as of the
last day of the most recently ended Calculation Period, (ii) the Borrower will
be, determined as of the last day of the most recently ended Calculation Period,
in compliance with the financial covenants contained in

 

5



--------------------------------------------------------------------------------

Sections 6.08 and 6.09 of the Credit Agreement and (iii) the Total Leverage
Ratio will not exceed 4.00:1.00 as of the last day of the most recently ended
Calculation Period, in each case determined on an Incremental Pro Forma Basis;
and

(h) the terms of this Agreement comply with the requirements of Section 2.25 of
the Credit Agreement (as amended hereby).

SECTION 10. Conditions to the Incremental Facility No. 2 Closing Date. This
Agreement shall become effective as of the first date (the “Incremental Facility
No. 2 Closing Date”) when each of the following conditions shall have been
satisfied:

(a) the Administrative Agent shall have received from the Borrower, each other
Credit Party, each Additional Lender and the Administrative Agent an executed
counterpart hereof or other written confirmation (in form satisfactory to the
Administrative Agent) that such party has signed a counterpart hereof;

(b) the representations and warranties set forth in Section 9 above shall be
true and correct on and as of the Incremental Facility No. 2 Closing Date after
giving effect hereto and to any extension of credit requested to be made on the
Incremental Facility No. 2 Closing Date;

(c) no Default or Event of Default shall have occurred and be continuing or
shall result from the borrowing of the Tranche C Incremental Term Loans;

(d) the Administrative Agent shall have received a certificate, dated the
Incremental Facility No. 2 Closing Date and signed by an Authorized Officer of
the Borrower, confirming the accuracy of the representations and warranties set
forth in Section 9 above (including, in the case of Section 9(g), reasonably
detailed calculations confirming compliance therewith) and confirming the
satisfaction of the conditions in clause (c) above;

(e) the Administrative Agent shall have received a certificate from the chief
financial officer of the Borrower dated the Incremental Facility No. 2 Closing
Date substantially in the form of Exhibit K to the Credit Agreement and in
substance reasonably satisfactory to the Administrative Agent certifying that
the Borrower and its Subsidiaries, on a consolidated basis after giving effect
to the borrowing of the Tranche C Incremental Term Loans, are solvent as of the
Incremental Facility No. 2 Closing Date;

(f) any fees and expenses owing by the Borrower in connection herewith
(including fees and expenses of any “Commitment Party” referred to in the
Commitment Letter entered into in connection herewith and of counsel thereto)
shall have been paid in full;

(g) the Administrative Agent shall have received such certificates, resolutions
or other documents of the Credit Parties as the Administrative Agent may
reasonably require in connection herewith, including all documents and
certificates it may reasonably request relating to (i) the organization,
existence and good standing of each Credit Party, (ii) the corporate or other
authority for and validity of this Agreement and (iii) the incumbency of the
officers of each Credit Party executing this Agreement, and other matters
relevant hereto, all in form and substance reasonably satisfactory to the
Administrative Agent;

 

6



--------------------------------------------------------------------------------

(h) the Administrative Agent shall have received a written opinion of
(i) Simpson Thacher & Bartlett LLP, counsel to the Credit Parties, (ii) Stuart
Boyd, the Vice President, General Counsel and Secretary of the Borrower,
(iii) Venable LLP, Maryland counsel to the Credit Parties, (iv) Dorsey & Whitney
LLP, Minnesota counsel to the Borrower, and (v) Porter Hedges LLP, Texas counsel
to the Borrower, each dated the Incremental Facility No. 2 Closing Date and in
form and substance reasonably satisfactory to the Administrative Agent; the
Borrower hereby requests such counsel to deliver such opinions;

(i) the Administrative Agent shall have received, sufficiently in advance of the
Incremental Facility No. 2 Closing Date, all documentation and other information
required by bank regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including without limitation
the United States PATRIOT Act; and

(j) the Administrative Agent shall have received a Notice of Borrowing with
respect to the Tranche C Incremental Term Loans meeting the requirements of
Section 2.03 of the Credit Agreement.

The Administrative Agent hereby consents to the Tranche C Incremental Term Loans
being extended on the Incremental Facility No. 2 Closing Date notwithstanding
that the Notice provides for a shorter notice than that required pursuant to
Section 2.25(a) of the Credit Agreement for the effectiveness of the Tranche C
Incremental Term Loans.

SECTION 11. [Reserved].

SECTION 12. Acknowledgment of Additional Lenders. Each Additional Lender
expressly acknowledges that neither any of the Agents, nor any Commitment Party
(as defined in the Commitment Letter entered into in connection herewith), nor
any of their Affiliates nor any of their respective officers, directors,
employees, agents or attorneys-in-fact have made any representations or
warranties to it and that no act by any Agent or Commitment Party hereafter
taken, including any review of the affairs of a Credit Party or any affiliate of
a Credit Party, shall be deemed to constitute any representation or warranty by
any Agent or any Commitment Party to any Additional Lender. Each Additional
Lender represents to the Agents and the Commitment Parties that it has,
independently and without reliance upon any Agent, Commitment Party or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Credit Parties and their affiliates and made its own decision to provide its
Tranche C Incremental Term Loans hereunder and enter into this Agreement and
become a Lender under the Credit Agreement. Each Additional Lender also
represents that it will, independently and without reliance upon any Agent,
Commitment Party or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
the Credit Agreement and the other Credit Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Credit Parties and their affiliates. Each Additional Lender hereby (a) confirms
that it has received a copy of the Credit Agreement and each other Credit
Document and such other documents (including financial statements) and
information as it deems appropriate to make its decision to enter into this
Agreement, (b) agrees that it shall be bound by the terms of the Credit
Agreement as a Lender thereunder and that it will perform in accordance with
their terms all of the obligations which by the terms of the Credit Documents
are required to be performed by it as a Lender, (c) irrevocably designates and
appoints the Agents as the agents of such Additional Lender under the Credit
Agreement and the other Credit Documents, and each

 

7



--------------------------------------------------------------------------------

Additional Lender irrevocably authorizes each Agent, in such capacity, to take
such action on its behalf under the provisions of the Credit Agreement and the
other Credit Documents and to exercise such powers and perform such duties as
are delegated to such Agent by the terms of the Credit Agreement and the other
Credit Documents, together with such other powers as are reasonably incidental
thereto and (d) specifies as its lending office and address for notices the
offices set forth on the Administrative Questionnaire provided by it to the
Administrative Agent prior to the date hereof.

SECTION 13. Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of New York.

SECTION 14. Confirmation of Guarantees and Security Interests. By signing this
Agreement, each Credit Party hereby confirms that (a) the obligations of the
Credit Parties under the Credit Agreement as modified or supplemented hereby
(including with respect to the Tranche C Incremental Term Loans contemplated by
this Agreement) and the other Credit Documents (i) are entitled to the benefits
of the guarantees and the security interests set forth or created in the
Subsidiaries Guaranty, Security Documents and the other Credit Documents,
(ii) constitute “Obligations”, “Secured Obligations” and “Guaranteed
Obligations” or other similar term for purposes of the Credit Agreement, the
Security Agreement and all other Credit Documents, (iii) notwithstanding the
effectiveness of the terms hereof, the Subsidiaries Guaranty, the Security
Documents and the other Credit Documents are, and shall continue to be, in full
force and effect and are hereby ratified and confirmed in all respects and
(b) each Additional Lender shall be a “Secured Party”, a “Secured Creditor” and
a “Lender” (including without limitation for purposes of the definition of
“Required Lenders” contained in Section 1.01 of the Credit Agreement) for all
purposes of the Credit Agreement and the other Credit Documents. Each Credit
Party ratifies and confirms that all Liens granted, conveyed, or assigned to any
Agent by such Person pursuant to any Credit Document to which it is a party
remain in full force and effect, are not released or reduced, and continue to
secure full payment and performance of the Obligations as increased hereby.

SECTION 15. Credit Agreement Governs. Except as expressly set forth herein and
in the Incremental Fee Letter entered into in connection herewith (the
“Incremental Fee Letter”), this Agreement shall not by implication or otherwise
limit, impair, constitute a waiver of or otherwise affect the rights and
remedies of any Lender or Agent under the Credit Agreement or any other Credit
Document, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Credit Document, all of which are ratified and affirmed
in all respects and shall continue in full force and effect. Nothing herein
shall be deemed to entitle any Credit Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Credit Document in similar or different circumstances.

SECTION 16. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. Delivery of an
executed counterpart of a signature page to this Agreement by facsimile or
electronic (i.e., “pdf” or “tif”) transmission shall be effective as delivery of
a manually executed counterpart of this Agreement.

SECTION 17. Miscellaneous. This Agreement shall constitute an Additional Credit
Extension Amendment and Credit Document for all purposes of the Credit Agreement
and the other Credit Documents. The Borrower shall pay all reasonable fees,
costs and expenses of the Administrative Agent incurred in connection with the
negotiation, preparation and execution of this Agreement and the transactions
contemplated hereby. The provisions of this Agreement are deemed incorporated
into the Credit Agreement as if fully set forth therein. To the extent required
by the Credit Agreement, each of the

 

8



--------------------------------------------------------------------------------

Borrower and the Administrative Agent hereby consent to each Additional Lender
that is not a Lender as of the date hereof becoming a Lender under the Credit
Agreement on the Incremental Facility No. 2 Closing Date. In addition, the
Borrower hereby consents to the assignment by any Additional Lender of all or a
portion of its Tranche C Incremental Term Loans to any bank, financial
institution or other investor identified by any Commitment Party in writing to
the Borrower on or prior to June 6, 2013. Each Credit Party hereby acknowledges,
accepts and agrees to the undertakings and agreements of the Borrower set forth
in the Incremental Fee Letter. Each Credit Party hereby agrees that,
notwithstanding anything in the Credit Agreement to the contrary, any failure by
any Credit Party to comply with the provisions of the Incremental Fee Letter
shall constitute an Event of Default under the Credit Agreement as though fully
set forth therein.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

WALTER INVESTMENT MANAGEMENT CORP., as Borrower By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer

INCREMENTAL AMENDMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

GREEN TREE ASSET ACQUISITION LLC By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer GREEN
TREE CL LLC By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer GREEN
TREE CONSUMER DISCOUNT COMPANY By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer GREEN
TREE CREDIT LLC By:  

/s/ Brian F. Corey

  Name:   Brian F. Corey   Title:   Senior Vice President and Secretary GREEN
TREE CREDIT SOLUTIONS LLC By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer

 

INCREMENTAL AMENDMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

GREEN TREE HE/HI CORP. By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer GREEN
TREE HE/HI LLC By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer GREEN
TREE INSURANCE AGENCY OF NEVADA, INC. By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer GREEN
TREE INSURANCE AGENCY INC. By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer GREEN
TREE INVESTMENT HOLDINGS II LLC By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer

 

INCREMENTAL AMENDMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

GREEN TREE INVESTMENT HOLDINGS III LLC By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer GREEN
TREE INVESTMENT MANAGEMENT LLC By:  

/s/ Jeffrey A. Hilligoss

  Name:   Jeffrey A. Hilligoss   Title:   President GREEN TREE LICENSING LLC By:
 

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer GREEN
TREE LOAN COMPANY By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer GREEN
TREE MH CORP. By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer GREEN
TREE MH LLC By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer

 

INCREMENTAL AMENDMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

GREEN TREE SERVERTIS ACQUISITION LLC By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer GREEN
TREE SERVERTIS GP LLC By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer GREEN
TREE SERVICING CORP. By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer GREEN
TREE SERVICING LLC By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer GREEN
TREE LOAN ACQUISITION II LLC By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer

 

INCREMENTAL AMENDMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

LANDMARK ASSET RECEIVABLES MANAGEMENT LLC By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer
WALTER INVESTMENT HOLDING COMPANY, LLC By:  

/s/ Kimberly A. Perez

  Name:   Kimberly A. Perez   Title:   Vice President and Treasurer MORTGAGE
ASSET SYSTEMS, LLC By:  

/s/ Jeanetta Brown

  Name:   Jeanetta Brown   Title:   Vice President REO MANAGEMENT SOLUTIONS, LLC
By:  

/s/ Jeanetta Brown

  Name:   Jeanetta Brown   Title:   Vice President SPECIALTY SERVICING
SOLUTIONS, LLC By:  

/s/ Jeanetta Brown

  Name:   Jeanetta Brown   Title:   Vice President REO LEASING SOLUTIONS, LLC
By:  

/s/ Jeanetta Brown

  Name:   Jeanetta Brown   Title:   Vice President

 

INCREMENTAL AMENDMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

CENTRAL ASSET REVIEW, LLC By:  

/s/ Jeanetta Brown

  Name:   Jeanetta Brown   Title:   Vice President MORTGAGE CONSULTANTS OF
AMERICA CORPORATION By:  

/s/ H. Marc Helm

  Name:   H. Marc Helm   Title:   Vice President REVERSE MORTGAGE SOLUTIONS,
INC. By:  

/s/ Jeanetta Brown

  Name:   Jeanetta Brown   Title:   Vice President WALTER REVERSE ACQUISITION
LLC By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Treasurer WALTER INVESTMENT PROPERTIES,
LLC By:  

/s/ Kimberly A. Perez

  Name:   Kimberly A. Perez   Title:   Vice President and Treasurer DT HOLDINGS
LLC By:  

/s/ Kimberly A. Perez

  Name:   Kimberly A. Perez   Title:   Chief Financial Officer and Treasurer
DITECH MORTGAGE CORP By:  

/s/ Tyler Larsen

  Name:   Tyler Larsen   Title:   Chief Financial Officer

 

INCREMENTAL AMENDMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT   CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
Administrative Agent   By:  

/s/ Doreen Barr

    Name:   Doreen Barr     Title:   Authorized Signatory   By:  

/s/ Alex Verdone

    Name:   Alex Verdone     Title:   Authorized Signatory

 

INCREMENTAL AMENDMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

ADDITIONAL LENDERS CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as an Additional
Lender By:  

/s/ Doreen Barr

  Name:   Doreen Barr   Title:   Authorized Signatory By:  

/s/ Alex Verdone

  Name:   Alex Verdone   Title:   Authorized Signatory MORGAN STANLEY SENIOR
FUNDING, INC., as an Additional Lender By:  

/s/ Nehal Abdel Hakim

  Name:   Nehal Abdel Hakim   Title:   Authorized Signatory BARCLAYS BANK PLC,
as an Additional Lender By:  

/s/ Noam Azachi

  Name:   Noam Azachi   Title:   Vice President BANK OF AMERICA, N.A., as an
Additional Lender By:  

/s/ Samuel Baruch

  Name:   Samuel Baruch   Title:   Director

 

INCREMENTAL AMENDMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

SCHEDULE 1

 

Name of Additional Lender

   Tranche C Incremental
Term Loan Commitment  

Credit Suisse AG, Cayman Islands Branch

   $ 58,500,000   

Morgan Stanley Senior Funding, Inc.

   $ 53,000,000   

Barclays Bank PLC

   $ 50,900,000   

Bank of America, N.A.

   $ 37,600,000      

 

 

     Total: $ 200,000,000      

 

 

 



--------------------------------------------------------------------------------

EXHIBIT A

Notice Requesting Incremental Term Loans

[SEE ATTACHED]



--------------------------------------------------------------------------------

INCREMENTAL NOTICE

June 6, 2013

Credit Suisse AG, as

Administrative Agent (the “Administrative

Agent”) for the Lenders party to the Credit

Agreement referred to below

Eleven Madison Avenue

New York, NY 10010

Ladies and Gentlemen:

The undersigned, Walter Investment Management Corp. (the “Borrower”), refers to
the Credit Agreement, dated as of November 28, 2012 (as amended by the Amendment
No. 1, Incremental Amendment and Joinder Agreement, dated as of January 31,
2013, the Amendment No. 2, dated as of March 14, 2013, and the Amendment No. 3,
Incremental Amendment and Joinder Agreement, (the “Incremental Amendment”), to
be dated as of June 6, 2013 and as further amended, restated, modified and/or
supplemented from time to time, the “Credit Agreement”, the capitalized terms
defined therein being used herein as therein defined) among the Borrower, the
lenders from time to time party thereto (each, a “Lender” and collectively, the
“Lenders”), and you, as Administrative Agent for such Lenders, and hereby gives
you notice, pursuant to Section 2.25(a) of the Credit Agreement, that it
requests Incremental Commitments in an aggregate amount of $200,000,000, as
follows:

(i) The aggregate amount of the Incremental Commitments requested is
$200,000,000.

(ii) The date on which the Incremental Commitments are requested to become
effective is June 6, 2013.

(iii) The Incremental Commitments requested are Incremental Term Loan
Commitments.

The Incremental Commitments shall be governed by the terms of the Credit
Agreement and the Incremental Amendment.

[remainder of page intentionally left blank]



--------------------------------------------------------------------------------

Very truly yours, WALTER INVESTMENT MANAGEMENT CORP. By:  

/s/ Cheryl A. Collins

  Name:   Cheryl A. Collins   Title:   Senior Vice President and Treasurer

Signature page to Incremental Notice